Citation Nr: 1217526	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  03-15 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher disability rating for service-connected disabilities of the right eye and left eye, to include entitlement to a separate compensable rating for cosmetic defect of the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1985.

This matter came to the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for residuals of a left eye injury; and, denied a disability rating in excess of 30 percent for macular pucker and aphakia status-post repair of retinal detachment of the right eye.  The Veteran perfected an appeal to the Board.

In May 2006, the Veteran and his wife testified during a hearing before the undersigned at the RO.  In August 2006, the Board remanded the matters for additional development.

In December 2007, the RO granted service connection for residuals of a left eye injury, and assigned an initial zero percent (noncompensable) evaluation, effective September 27, 2002.  Accordingly, the issue before the Board was characterized as entitlement to a higher rating for service-connected disabilities of the right eye and left eye.

In a December 2008 decision, the Board denied a rating in excess of 30 percent for disabilities of the right eye and left eye.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for Remand, the parties moved to vacate the Board decision and remanded the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.  

This matter was remanded by the Board in November 2010 for further development.

In a December 2011 rating decision, the RO assigned a 60 percent disability rating to macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye, effective November 27, 2010.  In January 2012 statements from the Veteran, he expressed his agreement with the 60 percent rating; however, expressed disagreement with the effective date assigned.  As will be discussed below, the Board will accept such statements as an effective withdrawal of entitlement to a disability rating in excess of 60 percent for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye for the period from November 27, 2010; however, the issue of entitlement to a disability rating in excess of 30 percent for the period prior to November 27, 2010 remains in effect, as does the issue of entitlement to a separate compensable rating for cosmetic defect of the right eye for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO assigned a 60 percent disability rating to macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye, effective November 27, 2010.

2.  In a January 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran expressed agreement with the 60 percent disability rating assigned, effective November 27, 2010, and effectively withdrew the appeal of entitlement to a disability rating in excess of 60 percent for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye for the period from November 27, 2010.

3.  During the entire period contemplated by this appeal, the Veteran's right eye has been manifested by light perception only in the right eye, with aphakia, and visual acuity of 20/50 in the left eye.  

4.  The Veteran's right eye is manifested by sclera buckle cosmetic defects.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a disability rating in excess of 60 percent for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye for the period from November 27, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  For the entire period contemplated by this appeal, the criteria for a 60 percent disability rating for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.25, 4.75, 4.76, 4.76a, 4.79, 4.80, 4.84, 4.83a, 4.84a, Diagnostic Codes 6029, 6062-6070, 6080 (2008).

3.  For the entire period contemplated by this appeal, the criteria for a separate disability rating of 30 percent for sclera buckle of the right eye resulting in a serious cosmetic defect have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 3.321, 4.1, 4.2, 4.3, 4.7, 4.80, 4.84a, 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2002, August 2006, and October 2007, letters were issued to the Veteran with regard to his increased rating claim.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board finds that the notices issued to the Veteran are in compliance with Vazquez.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the November 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA treatment records, and lay statements and testimony of the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's increased rating claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In December 2002, November 2007, and November 2010, the Veteran underwent VA examinations pertaining to the claimed disability.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an increased rating.  

Increased rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

The veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection has been established for disabilities of the right eye and left eye.  As detailed, a 30 percent disability rating is in effect for the period prior to November 27, 2010, pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6070, pertaining to impaired central visual acuity.  The Veteran also is in receipt of special monthly compensation on account of loss of use of one eye having only light perception. 

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80. 

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79. 

Blindness in one eye, having only light perception, will be 30 percent disabling if visual acuity in the other eye is 20/40 or better; 40 percent disabling, if visual acuity in the other eye is 20/50; 50 percent disabling, if visual acuity in the other eye is 20/70; 60 percent disabling or higher, if visual acuity in the other eye is 20/100 or worse.  Blindness in both eyes having only light perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070. 

Alternatively, pursuant to Diagnostic Code 6029, a 30 percent rating is provided for either bilateral or unilateral aphakia.  A Note following Diagnostic Code 6029 indicates that the 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition, and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029. 

Visual field impairment is rated in accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The method for determining the extent of the contraction of the visual field is set forth in 38 C.F.R. §§ 4.76 and 4.76(a).  

The Board notes that changes to the rating criteria for evaluation of eye disabilities are applicable only to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 (November 10, 2008). 

In this case, records reflect a past medical history of retinal detachment of the right eye in 1985 and in 1989, and inferotemporal retinal dialysis of the left eye in 1993.  In 1994, the Veteran last underwent a round of cryotherapy for the right eye.  Ocular hypertension has been noted for both eyes. 

On VA examination in December 2002, the examiner noted that there was no meaningful visual function in the right eye.  Formal Humphrey visual field testing was performed.  This could not be carried out in the right eye due to extremely poor visual function, nor could Goldmann Perimetry be accomplished.  Humphrey visual field testing was carried out in the left eye using a SITA Standard 24-2 protocol.  There was excellent patient reliability with no fixation losses, 3 percent false-positive errors and no false-negative errors.  Observation of the Veteran during the test showed drift of his chin off the chin rest for a significant portion of the testing.  A plot of the visual field revealed a dense intranasal arcuate defect.  This did cross a horizontal midline by one point.  The defect extended near the center of vision.  The examiner commented that formal visual field testing documented a loss of visual function in the left eye.  Visual acuity at near was 20/20 in the left eye, and at far was 20/30 correcting to 20/25. 

On VA examination in November 2007, the examiner noted a history of multiple retinal detachments, status-post scleral buckle procedure for the right eye.  There was light perception without projection in the right eye.  The Veteran's vision was 20/40 in the left eye, with periphery findings of infero temporal chorioretinal scar.

On VA examination in November 2010, the examiner noted that his visual acuity without correction at distance is light perception without projection in the right eye and 20/40 -2 in the left eye.  Visual acuity with correction at distance was light perception without projection in the right eye and 20/40 in the left eye.  His visual acuity without correction at near was light perception without projection in the right eye and 20/40 in the left eye.  His visual acuity with correction at near was light perception without projection in the right eye and 20/30 -3 in the left eye.  He reported mild improvement at near with a +2.00 diopter add, and his distance vision did not improve with any refraction.  A Goldmann visual field was performed in the left eye, and the Veteran was unable to perform any visual field testing in the right eye.  The left visual field showed superiorly to 43 degrees, superiortemporally to 45 degrees, temporally to 72 degrees, inferotemporally to 72 degrees, inferiorly to 50 degrees, inferonasally to 32 degrees, nasally to 40 degrees, superonasally to 38 degrees.  There was an area of scatoma inferiorly and inferonasally encompassing 17 degrees with visual field inferiorly to 32 degrees of visual field and nasally to 20 degrees and temporally to 22 degrees.  The examiner commented that this was consistent with his previous Humphrey visual field testing.  The examiner diagnosed, in pertinent part, glaucoma, left eye, with defect in the inferonasal visual field, under topical therapy, which the examiner opined was due to his prior injuries.  

Goldmann visual field testing at the November 2010 VA examination revealed a total remaining visual field of 392 for the left eye.  Divided by the eight directions and rounded up, the left eye can be rated based on an equivalent visual acuity of 20/50.  When the Veteran's equivalent visual acuity is rated, a 10 percent disability rating is warranted.  Diagnostic Code 6069 provides a 40 percent rating when there is blindness in 1 eye (right eye), having only light perception, and the other eye (left eye) is 20/50 (6/15).  38 C.F.R. § 4.84a.  However, as detailed hereinabove, the corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value.  Thus, Diagnostic Code 6065 provides a 50 percent rating when there is anatomical loss of 1 eye (right eye), and the other eye (left eye) is 20/50 (6/15).  Id.  

Thus, based on the objective findings documented in the November 2010 VA examination report, a 50 percent rating is warranted for decreased visual acuity, in consideration of aphakia of the right eye, and a 10 percent rating is warranted for visual field defect of the left eye.  Pursuant to 38 C.F.R. § 4.25, this combines to a 55 percent combined rating, rounded up to 60 percent.  

Prior to November 2010 the medical record and VA examination reports do not contain specific Goldmann visual field findings.  As detailed, the December 2002 VA examiner conducted Humphrey visual field testing; however, the specific numerals were not documented.  The November 2010 VA examiner, however, commented that the Goldmann visual field testing was consistent with previous Humphrey visual field testing.  In light of such objective opinion, and the objective findings documented in the November 2010 VA examination report, the Board finds that a 60 percent rating is warranted for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye during the entire period contemplated by this appeal, which is the maximum evaluation warranted under either the current or prior rating criteria.  Based on the statements of the Veteran received in January 2012, such award constitutes a full grant of the benefit sought on appeal with regard to the disability rating assigned to macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has also given consideration to whether a separate compensable rating is warranted for cosmetic defects or characteristic disfigurement of the right eye.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80. 

When only one eye's disability is recognized as entitled to compensation, the maximum evaluation for total loss of vision of that eye is 30 percent, unless there is (a) blindness in the other nonservice-connected eye; (b) enucleation of the service-connected eye; or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80, 4.84a, Diagnostic Code 6070.

The applicable rating criteria is found in 38 C.F.R. § 4.118, Diagnostic Code 7800, 

which evaluates disfigurement of the face, neck or head.  The Board notes that the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in September 2002.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The rating criteria provides a minimum 10 percent evaluation when there is disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1). 

The December 2002 VA examination report reflects objective findings of diffuse thinning of the conjunctiva associated with a prominent 360 degree sclera buckle.  The examiner commented that the buckle itself protruded and was easily visualized with the naked eye.  The examiner diagnosed epiretinal membrane/macular pucker manifested by a slight increased sheen but clear cystic changes associated with chronic traction on the macula; band keratopathy of the right eye; and, exotropia, right eye which was secondary to his sclera buckling procedure.  The November 2010 VA examiner noted that on physical examination of the right eye, the right conjunctiva and sclera showed 360 degree sclera buckle in place with thin sclera but no exposure of the buckle elements.  It was clearly visible, especially on the nasal aspect of conjunctiva.  There was band keratopathy at 3 o'clock and 9 o'clock on the cornea, which was clearly visible, and the pupil was irregular.  The examiner opined that the Veteran had sclera buckle cosmetic defects secondary to multiple surgeries and sclera buckle as well as band keratopathy in the right eye.  The examiner opined that this was certainly cosmetically significant and serious and it was caused by his injury and subsequent interventions.

In light of such objective findings, the Board finds that assignment of a separate 30 percent evaluation is appropriate due to his cosmetic defects of the right eye.  As detailed, the November 2010 VA examiner characterized the Veteran's cosmetic defect as "serious" and the Board finds that the objective findings more nearly approximates gross distortion or asymmetry of one feature.  A higher disability rating is not warranted under Diagnostic Code 7800 because the evidence fails to show that more than one feature or paired set of features has gross distortion or asymmetry. 

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to a disability rating in excess of 60 percent for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye, for the period from November 27, 2010, is dismissed.

A 60 percent disability rating for macular pucker and aphakia, status-post repair retinal detachment right eye, with inferotemporal retinal dialysis, status-post cryo and laser retinopexy of the left eye, for the period of the appeal prior to November 27, 2010, is allowed, subject to the laws and regulations governing payment of monetary benefits.

A 30 percent disability rating for sclera buckle of the right eye resulting in a serious cosmetic defect is allowed, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


